DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama (US20190262987 herein after “Oyama”) in view of Ni et al. (CN106246765 herein after “Ni”; English translation of specification provided).
 
Claim 1: Oyama teaches an abnormality diagnosis method (brake abnormality diagnosis [0021] including detection is a worn friction plate) of diagnosing, with an abnormality diagnosis apparatus, abnormality of a braking unit included in a prescribed apparatus, the prescribed apparatus including: the braking unit (electromagnetic brake [0004]) including a pressing member (armature [0004]), an urging member (spring [0004]) that urges the pressing member toward an actuator, and an attraction device (excitation coil [0004]) that releases an urging state of the pressing member that is pressed by the urging [D]ue to the progress of wear of the friction plate, the occurrence of the current decrease due to the armature attraction in the time-varying curve of the excitation current illustrated in FIG. 4 shifts to the direction of the larger current, and as a result the occurrence point of the current decrease also becomes late. [0076] (iii) Based on the relationship between the armature attraction time or the like and the wear of the friction plate stored in the storage unit 6, the wear amount of the friction plate is estimated from the armature attraction time or the like obtained in the previous (ii). A worn plate is a status of “abnormal”).
	Oyama fails to teach the prescribed apparatus being configured to change operation programs each including a plurality of operation steps, and calculating an attraction time period when the prescribed apparatus executes prescribed operation steps associated with corresponding operation programs.
	However, Ni teaches the operation of an electromagnetic braking system including at least one excitation coil.  Ni further teaches the use of a logic controller for determining three working conditions based on the vehicle operation (high speed, medium speed, low speed condition and braking force assessment (force too large, force suitable, force too small; page 5- top page 6).  Therefore, different operation programs for braking are known and are known to include different steps (possibly modifying supply current to different coils 2, 9, and/or 17) based on the operation modes, thus different supplied currents based on the operation modes.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the abnormality diagnostic of Oyama in order to determine that the operation of an electromagnetic braking system, such as that of Ni, is working accordingly (i.e. an appropriate 


Claim 9: Oyama in view of Ni teaches the abnormality diagnosis method according to claim 1.  Oyama in view of Ni fails to teach associating, by the abnormality diagnosis apparatus, each of the operation programs with a corresponding failure mode indicating the type of the abnormality of the braking unit and a corresponding prescribed operation step.
	However, the device of Ni indicates that the application of brakes can involve different operation programs depending on the vehicle operation and the braking force assessment. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the method of Oyama to detect brake fault with the brakes and methods of Ni in order to detect braking over a range of braking programs/conditions and further assign specific failures for each of the programs/conditions if a failure is detected during a particular condition to aid in diagnostic, repair, and overall safety of the brakes.

Claim 10: Oyama in view of Ni teaches the abnormality diagnosis method according to claim 1.   Oyama further teaches wherein the prescribed apparatus (braking unit including electromagnetic brake, armature, and spring) is communicably connected, through a network (Fig. 2 shows the connectivity thus a network is present for communication), with the abnormality diagnosis apparatus (robot control device 1 and data processing unit 5) that diagnoses abnormality of the braking unit included in the prescribed apparatus based on the attraction time period ([0068], [0076]; the brakes including robot control unit communicate with the data processing unit 5 (Fig. 2) to determine both the brake current and attraction time).

Claim 11: Oyama in view of Ni teaches the abnormality diagnosis method according to claim 1.  Oyama further teaches wherein calculating, by the abnormality diagnosis apparatus, the attraction time period based on a command current value output to the actuator from the controller ([0053] Therefore, in this embodiment, in the process in which the voltage is applied to the excitation coil and the coil current monotonically increases toward the steady current value, the current decrease (point A or B in FIG. 4) in the coil current is detected by specific means, and the detected time point is estimated to be the completion point of attraction of the armature and the time from the application time point of the voltage to the excitation coil to the estimated completion point of the attraction is calculated and estimated as the attraction time of the armature.).

Claim 12: Oyama teaches an abnormality diagnosis apparatus (brake abnormality diagnosis [0021] including detection is a worn friction plate) that diagnoses abnormality of a braking unit included in a prescribed apparatus, the prescribed apparatus including: the braking unit (electromagnetic brake [0004]) including a pressing member (armature [0004]), an urging member (spring [0004]) that urges the pressing member toward an actuator, and an attraction device (excitation coil [0004]) that releases an urging state of the pressing member that is pressed by the urging member; and a controller (robot control device 1 comprises a brake current input unit 4 [0040]) configured to control braking by the braking unit, the abnormality diagnosis apparatus comprising:  a processor configured to (robot control device 1 including data processing unit 5) an attraction time period (attraction time when attracting the armature and/or release time when releasing the armature [0071]) when the prescribed apparatus executes a braking operation, the attraction time period being a period of time during which the attraction device attracts the pressing member ([0023] attraction time of the armature from the voltage application point to an attraction point); and the processor being configured to diagnose abnormality of the braking unit based on the calculated attraction time period ([0068] [D]ue to the progress of wear of the friction plate, the occurrence of the current decrease due to the armature attraction in the time-varying curve of the excitation current illustrated in FIG. 4 shifts to the direction of the larger current, and as a result the occurrence point of the current decrease also becomes late. [0076] (iii) Based on the relationship between the armature attraction time or the like and the wear of the friction plate stored in the storage unit 6, the wear amount of the friction plate is estimated from the armature attraction time or the like obtained in the previous (ii). A worn plate is a status of “abnormal”).

	However, Ni teaches the operation of an electromagnetic braking system including at least one excitation coil.  Ni further teaches the use of a logic controller for determining three working conditions based on the vehicle operation (high speed, medium speed, low speed condition and braking force assessment (force too large, force suitable, force too small; page 5- top page 6).  Therefore, different operation programs for braking are known and are known to include different steps (possibly modifying supply current to different coils 2, 9, and/or 17) based on the operation modes, thus different supplied currents based on the operation modes.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the abnormality diagnostics of Oyama in order to determine that the operation of an electromagnetic braking system, such as that of Ni, is working accordingly (i.e. an appropriate attraction time) under any anticipated braking condition/operation program to improve the safety and estimate an amount of wear of the friction plate and estimate a life detection of the brake due to friction.

Claim 13: Oyama in view of Ni teaches the abnormality diagnosis apparatus according to claim 12.  Oyama further teaches wherein the processor is configured to calculate the attraction time period based on a command current value output to the actuator from the controller ([0053] Therefore, in this embodiment, in the process in which the voltage is applied to the excitation coil and the coil current monotonically increases toward the steady current value, the current decrease (point A or B in FIG. 4) in the coil current is detected by specific means, and the detected time point is estimated to be the completion point of attraction of the armature and the time from the application time point of the voltage to the excitation coil to the estimated completion point of the attraction is calculated and estimated as the attraction time of the armature.).

Claim 14: A non-transitory computer recording medium (Oyama uses a robot control unit 1 and data processing unit 5) for recording a method executed by a computer to perform abnormality diagnosis 
	Oyama fails to teach the prescribed apparatus being configured to change operation programs each including a plurality of operation steps, and calculating an attraction time period when the prescribed apparatus executes prescribed operation steps associated with corresponding operation programs.
	However, Ni teaches the operation of an electromagnetic braking system including at least one excitation coil.  Ni further teaches the use of a logic controller for determining three working conditions based on the vehicle operation (high speed, medium speed, low speed condition and braking force assessment (force too large, force suitable, force too small; page 5- top page 6).  Therefore, different operation programs for braking are known and are known to include different steps (possibly modifying 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the abnormality diagnostic of Oyama in order to determine that the operation of an electromagnetic braking system, including that of Ni, is working accordingly (i.e. an appropriate attraction time) under any anticipated braking condition/operation program to improve the safety and estimate an amount of wear of the friction plate and estimate a life detection of the brake due to friction.

Claim 15. The non-transitory computer recording medium according to claim 14 wherein, in the method, calculating the attraction time period based on a command current value output to the actuator from the controller ([0053] Therefore, in this embodiment, in the process in which the voltage is applied to the excitation coil and the coil current monotonically increases toward the steady current value, the current decrease (point A or B in FIG. 4) in the coil current is detected by specific means, and the detected time point is estimated to be the completion point of attraction of the armature and the time from the application time point of the voltage to the excitation coil to the estimated completion point of the attraction is calculated and estimated as the attraction time of the armature.).

Allowable Subject Matter
Claim 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior art includes Oyama in view of Ni.  Oyama teaches the analysis of attraction time of a braking system.  Ni teaches that an EM braking system can have different procedures depending on the operating status of the vehicle in order to optimize braking. 
	Whether considered alone or in combination fails to teach, suggest, or make obvious the features of claim 2 including: calculating, by the abnormality diagnosis apparatus, the attraction time period when each of the operation steps in each of the operation programs is executed; calculating, by the abnormality diagnosis apparatus, an evaluation value for evaluating accuracy of the calculated attraction time period; 
	A person having ordinary skill in the art before the effective filing date of the invention would not reasonably calculate an attraction time period when each of the steps is executed, assign an evaluation value for evaluating the accuracy of the calculated attraction time period, and further associate the operation highest in evaluation value (most accurate) among each of the operation steps in each of the operation programs.  This is important because depending on which operation step the attraction time period is calculated, the accuracy of the attraction time period may deteriorate, which may lead to a difficulty in performing abnormality diagnosis of the braking unit with high accuracy.
	Therefore the features of claim 2, in combination with the remaining limitations of claim 2, make claim 2 (and dependent claims thereof 3-8) objected to but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kobayashi (US20080156594, EM brake example); Ono et al. (US10454401; a motor controller which examines a rotation state of the motor and a timer to determine time for reducing speed in order to determine brake function). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        6/9/2021

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861